Exhibit 10.35
 
ANTHERA PHARMACEUTICALS, INC.

 
DEFERRED COMPENSATION AGREEMENT
 
This Deferred Compensation Agreement (the “Agreement”) is being entered into by
Anthera Pharmaceuticals, Inc. (the “Company”) and Paul F. Truex (the
“Executive”) as of the 27th day of December, 2012 (the “Effective Date”).
 
WHEREAS, the purpose of this Agreement is to provide the Company with the
ability to retain valuable cash assets in the near term and to provide the
Executive with the ability to defer all or a portion of his annual cash
compensation to which he would otherwise be entitled to receive on a current
basis from the Company.
 
NOW, THEREFORE, the Company and the Executive agree as follows:
 
1.             Election to Defer.
 
(a)           General.1  The Executive may elect in advance to defer the receipt
of some or all of his Base Annual Salary and/or Annual Bonus (collectively, the
“Eligible Compensation”) from the Company.  To make such an election, the
Executive must execute and deliver to the Compensation Committee of the Board of
Directors of the Company (the “Committee”) an election form specifying the
percentage of his Base Annual Salary he wishes to defer and/or the percentage of
his Annual Bonus he wishes to defer.  Any election under this paragraph shall
apply only to Eligible Compensation that is earned with respect to services to
be performed on or after the start of the next calendar year beginning after the
Company receives and accepts such election.2  An election shall remain in effect
from year to year, until a new election becomes effective with respect to
Eligible Compensation payable in the next calendar year.  The Executive may
revoke his deferral election with respect to Eligible Compensation that is
payable in the next calendar year beginning after receipt and acceptance by the
Company of his written revocation.
 
(b)           2013 Election Only.  No later than 30 days after the Effective
Date, the Executive may file a deferral election applicable to Eligible
Compensation that is otherwise payable for services performed in 2013, but such
election may only relate to Eligible Compensation that will be earned with
respect to services to be performed subsequent to the election (the “Initial
Election”).
 
2.             Deferred Account.  Upon the Committee’s acceptance of a deferral
election from the Executive, the Committee shall establish the Account.  The
Executive shall at all times be 100% vested in the Account.
 
                                                    
1     FICA must still be paid currently on deferred amounts.  Company to do a
“top hat” filing.
 
2     An election with respect to an annual bonus, for example, must be made
before the services related to the bonus are performed.  For example, any bonus
related to 2014 services is likely not payable until 2015, but the election
relating to such bonus would have to be made before December 31, 2013.
 
 
 

--------------------------------------------------------------------------------

 
 
3.             Period of Deferral.  All amounts credited to the Account shall
continue to be deferred until the first to occur of (i) the date specified in
the Executive’s Initial Election; (ii) the date of the Executive’s “separation
from service” (as defined in Section 409A of the Code including the regulations
issued thereunder (“Section 409A”)) determined in accordance with the
presumptions set forth in Treasury Regulations Section 1.409A-1(h); (iii) the
date the Executive dies; (iv) the date the Executive becomes “disabled” (as
defined in Section 409A); or (v) the date of a “change in ownership,” “change in
effective control” or “change in the ownership of a substantial portion of the
assets” of the Company (as such terms are defined in Section 409A).  The first
of (i) through (v) to occur shall be the “End of the Deferral Period.”
 
4.             Payment.  Subject to Section 8 hereof, all amounts credited to
the Executive’s Account shall be paid in cash to the Executive, or his
designated beneficiary (or beneficiaries) or estate, in a single lump sum within
14 days after the End of the Deferral Period.
 
5.             Designation of Beneficiary.  The Executive may designate one or
more beneficiaries to receive payments from his Account in the event of his
death.  A designation of beneficiary may apply to a specified percentage of his
Account.  Such designation, or any change therein, must be in writing and shall
be effective upon receipt by the Company.  If there is no effective designation
of beneficiary, or if no beneficiary survives the Executive, the estate of the
Executive shall be deemed to be the beneficiary.
 
6.             Nontransferability of Rights.  During the Executive’s lifetime,
any payment under this Agreement shall be made only to him.  No sum or other
interest under this Agreement shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
attempt by the Executive or any beneficiary to do so shall be void.  No interest
under this Agreement shall in any manner be liable for or subject to the debts,
contracts, liabilities, engagements or torts of the Executive or beneficiary
entitled thereto.  Notwithstanding the foregoing, the Company may make payments
to an individual other than the Executive to the extent required by a domestic
relations order.
 
7.             Company’s Obligations to Be Unfunded and Unsecured.  The Account
maintained under this Agreement shall at all times be entirely unfunded, and no
provision shall at any time be made with respect to segregating assets of the
Company for payment of any amounts hereunder.  The Executive shall not have any
interest in any particular assets of the Company by reason of the right to
receive payment under this Agreement, and the Executive shall have only the
rights of a general unsecured creditor of the Company with respect to any rights
under this Agreement.
 
8.             Section 409A of the Code.  Anything in this Agreement to the
contrary notwithstanding, if at the time of the Executive’s “separation from
service” within the meaning of Section 409A, the Company determines that the
Executive is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code, then to the extent any payment that the Executive
becomes entitled to under this Agreement on account of the Executive’s
separation from service would be considered deferred compensation subject to the
20 percent additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(a)(2)(B)(i) of the Code, such payment
shall not be payable and such benefit shall not be provided until the date that
is the earlier of (A) six months and one day after the Executive’s separation
from service, or (B) the Executive’s death.  The parties intend that this
Agreement will be administered in accordance with Section 409A.  To the extent
that any provision of this Agreement is ambiguous as to its compliance with
Section 409A, the provision shall be read in such a manner so that all payments
hereunder comply with Section 409A.  The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.
 
 
2

--------------------------------------------------------------------------------

 
 
9.             Amendment and Termination.  This Agreement may be amended by a
written instrument signed by the Company and the Executive.  No amendment shall
accelerate or further defer or otherwise modify the terms of payment to be made
hereunder except as permitted by Section 409A of the Code.  The Company reserves
the right to terminate this Agreement; provided, however, that any such
termination will not reduce the amount previously credited to the Account.
 
10.           Governing Law.  This Agreement shall be governed by the laws of
the State of Delaware.
 
11.           Status.  This Agreement is intended to provide deferred
compensation for a select member of management or highly compensated employee
for purposes of ERISA.
 
12.           Definitions.  The following terms shall have the following
meanings for purposes of this Agreement:
 
(a)           “Account” means a credit on the records of the Company equal to
the sum of the cumulative amount of Eligible Compensation deferred by the
Executive plus Credited Interest.  The Account shall be a bookkeeping entry only
and shall be utilized solely as a device for the measurement and determination
of the amounts to be paid to the Executive, or his or her designated
beneficiary.
 
(b)           “Annual Bonus” means any compensation, in addition to Base Annual
Salary, payable to the Executive under the Company’s annual bonus and cash
incentive plans, excluding stock and equity-based awards, which the Committee,
in its sole discretion, determines to be Eligible Compensation.
 
(c)           “Base Annual Salary” means the annual cash compensation which
would be required to be reported (if not deferred) on the Executive’s Federal
Income Tax Form W-2 for such calendar year, excluding bonuses, commissions,
overtime, fringe benefits, stock options, restricted stock, relocation expenses,
incentive payments, non-monetary awards, directors fees and other fees, and
automobile and other allowances paid to the Executive for employment services
rendered (whether or not such allowances are included in the Executive’s gross
income).
 
(d)           “Code” means the Internal Revenue Code of 1986, as it may be
amended from time to time.
 
(e)           “ERISA” means the Employee Retirement Income Security Act of 1974,
as it may be amended from time to time.
 
 
3

--------------------------------------------------------------------------------

 
 
Agreed to and executed this 27th day of December, 2012.
 
 

  ANTHERA PHARMACEUTICALS, INC.         By:  /s/ May Liu     Name: May Liu
Title:   VP Finance
              EXECUTIVE         By: /s/Paul F. Truex     Name:  Paul F. Truex
Title:    Chief Executive Officer

 
 
 
 
 
 4

--------------------------------------------------------------------------------